|N THE SUPREME COURT OF PENNSYLVAN|A
l\/llDDLE D|STR|CT
EL|ZABETH H. BELLOTT| : No. 81 MM 2018
: Court of Common P|eas of Snyder County
v. : Family Court Division No. 2018-00043,
' PACSES No. 248116966

HAROLD F. WOELFEL, JR. Change of Venue

ORDER

AND NOW, this M_ day of l\/lay, 2018, the Honorable l\/lichael H. Sho|ley
of the Court of Common Pleas of Snyder County having certified to this Court an Order
for change of venue in the above matter pursuant to Pa.R.C.P. 1006(d)(2) it is

ORDERED that said case shall be transferred to Dauphin County in

compliance with Pa.R.C.P. 1006.

AZ,M§ @A,,_

' Chief Jus€ce